Citation Nr: 1641196	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 12, 2009 for award of service connection for obstructive sleep apnea. 


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1981 to August 2001. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which awarded service connection for obstructive sleep apnea disability and assigned a 50 percent rating, effective from February 12, 2009.  The Veteran appealed the assigned effective date. 

On his May 2010 substantive appeal, the Veteran indicated his desire to testify before a member of the Board.  He was scheduled for a Board hearing held at the Central Office in Washington, District of Columbia in May 2016; however, he withdrew his request for a hearing prior to that date. 


FINDINGS OF FACT

1.  The Veteran's original service connection claim for sleep apnea disorder was received in April 2004 and was denied in a July 2005 rating decision, which was not appealed and became final.

2.  On February 12, 2009, VA received the Veteran's application to reopen the service connection claim for obstructive sleep apnea.  In the November 2009 rating decision, service connection for obstructive sleep apnea disability was granted, effective from February 12, 2009, the date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 2009 for the grant of service connection for obstructive sleep apnea disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Veteran's claim for service connection for obstructive sleep apnea disability was granted.  He then appealed the downstream issue of the effective date of service connection assigned for the obstructive sleep apnea disability.  Under these circumstances, give the service connection claim was granted, there are no further notice requirements under the law with regard to this issue.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, private treatment records, and VA examination reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(d).  VA has met the duty to assist the Veteran in the development of the claim being decided herein.  

In any event, the Board finds that the record as it stands includes the evidence necessary for the Board to decide the effective date claim, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any additional evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

2. Earlier Effective Date for Service Connection 

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. §§ 5108, 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a),(i); 38 C.F.R. §§ 3.156 (c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written, and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The Veteran's original claim for entitlement to service connection for a sleep apnea disorder was received by the RO in April 2004.  In pertinent part of a July 2005 rating decision, the RO denied service connection for a sleep apnea disorder.  The Veteran did not file an appeal.  Thus, the April 2004 decision regarding the denial of the claim for sleep apnea disorder is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

On February 12, 2009, the Veteran filed an application to reopen his service connection claim for a back condition.  In a November 2009 rating decision, the RO granted service connection for obstructive sleep apnea disability, effective from February 12, 2009, the date on which the Veteran's claim to reopen had been received.

The Veteran argues that the effective date for the grant of service connection for obstructive sleep apnea disability should go back to the date he originally filed his claim in 2004.  He contends that the evidence dated since his original claim has shown that he had a sleep apnea disorder since service.  In the alternative, the Veteran asserts that he was still recovering from a traumatic brain injury when the RO previously denied his claim, and he was not "mentally sound" at that time to initiate an appeal. 

Based on a careful review of the record, the Board finds that there is no evidence to support the assignment of an effective date earlier than February 12, 2009 for the award of service connection for obstructive sleep apnea disability.  The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which, based on the procedural history as outlined in detail above, was determined to be February 12, 2009.  See Leonard, 405 F.3d at 1333; Sears, 349 F.3d at 1326 (Fed. Cir. 2003).

The Board has considered the Veteran's assertion that he was unable to initiate an appeal as to the RO's April 2004 denial of his claim because he was not "mentally sound" at that time due to residuals of his traumatic brain injury.  However, the Board notes that the Veteran was able to appeal six other issues from the April 2004 rating decision, including three service connection claims, and of which, he perfected appeals as to two of those issues.  See August 2005 notice of disagreement and March 2006 substantive appeal, VA Form-9.  The record demonstrates that not only was the Veteran cognizant of the RO's April 2004 denial of his claim for service connection for sleep apnea disorder, the Veteran stated that he intentionally decided not to appeal that the denial at that time.  See November 2009 notice of disagreement ("I know that I filed a NOD for other claims that were disapproved but because I was found not to have apnea at my 2000 sleep study at Bethesda... I didn't actively pursue the claim.")  There is nothing in the record to demonstrate that the Veteran was unable to submit an appeal with one year of the 2004 denial of his claim for service connection for sleep apnea. 

Moreover, the Board notes that the RO previously denied the Veteran's claim because the competent medical evidence failed to demonstrate a current diagnosis of sleep apnea.  The Veteran subsequently submitted the report of a November 2008 private sleep study that showed a current diagnosis of obstructive sleep apnea.  In addition, it was a September 2009 VA medical opinion that determined the Veteran's obstructive sleep apnea disability was medically linked to his complaints of sleep impairment documented in service.  As such, service connection was established based on findings of current diagnosis established in 2008 and the September 2009 medical opinion that the current obstructive sleep apnea disability was related to the sleep impairment complaints documented in service.  

Even if service connection had been assigned based on obstructive sleep apnea disability in service, it does not follow that because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed his original claim.  Doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400 (q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110.  Thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id.  at 1332.  Under the law, there is no basis to assign an earlier effective date prior to February 12, 2009 for the grant of service connection for obstructive sleep apnea disability.

Moreover, there is no indication that the Veteran submitted a claim to reopen between the July 2005 notice letter and the receipt of the February 12, 2009 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155.  

On these facts, since the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than February 12, 2009 is assignable, the appeal for an earlier effective date must be denied.  





ORDER

Entitlement to an effective date prior to February 12, 2009 for the award of service connection for obstructive sleep apnea is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


